Citation Nr: 9935165	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to an increased evaluation for post-operative 
bone cyst of the left femur with avascular necrosis and post-
operative bone graft, evaluated as 20 percent disabling for 
the period from April 25 to September 3, 1996.

2.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from the veteran's 
service-connected disabilities for the period from April 25 
to September 3, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975.  
This appeal arises from a June 1996 rating decision of the RO 
which granted an increased evaluation to 20 percent disabling 
for the veteran's service-connected left femur disorder.  
This award was made effective from April 1996.  The veteran 
underwent surgery for this disorder in September 1996 and the 
RO granted a temporary total disability evaluation pursuant 
to 38 C.F.R. § 4.30 effective from September 1996 to July 
1997.  By rating decision of February 1998, the RO granted 
the veteran an increased evaluation to 80 percent disabling 
for his left femur disorder.  It was also determined that the 
veteran was entitled to a total disability evaluation due to 
individual unemployability (TDIU) resulting from his service-
connected disabilities.  These evaluations were made 
effective from July 1997.

The veteran had filed a timely notice of disagreement (NOD) 
and substantive appeal to the RO's rating decision of June 
1996.  The RO, at the time, had characterized the issue as 
entitlement to an effective date earlier than April 1996 for 
the award of a 20 percent evaluation for the veteran's left 
femur disorder.  In correspondence, however, sent directly to 
the Board of Veterans' Appeals (Board) in early July 1997 the 
veteran asserted that he had never intended to contest the 
effective date of the award of his 20 percent evaluation.  
Instead, he was actually contending that he was entitled to a 
higher evaluation than 20 percent disabling from April 1996.

In a decision of July 1999, the Board dismissed the veteran's 
appeal for an earlier effective date based on the above noted 
correspondence.  The case was then remanded to the RO for the 
appropriate development of the issue concerning the 
evaluation for the veteran's left femur disorder.  In early 
August 1999, the RO issued a statement of the case (SOC) to 
the veteran in which he was notified that his previous 
evaluations had been confirmed and continued.  This SOC also 
discussed the award of TDIU in its analysis even though this 
was not listed as an issue.  A timely substantive appeal (VA 
Form 9) was received in late August 1999.  However, the 
veteran limited the issue on appeal as to whether he was 
entitled to an evaluation in excess of 20 percent disabling 
and/or TDIU from April 25, 1996, to September 3, 1996.  He 
acknowledged that he was satisfied with all subsequent 
evaluations of his left femur disorder.  Thus, the issues on 
appeal will be limited to the evaluation of the veteran's 
left femur disorder and TDIU effective from April to 
September 1996.


FINDINGS OF FACT

1.  The veteran's service-connected left femur disorder was 
characterized by severe avascular necrosis, severe pain, 
marked limitation of motion, degenerative joint disease, and 
mild joint effusion during the period from April 25 to 
September 3, 1996.

2.  The veteran's service-connected left femur disorder 
prevented him from obtaining substantially gainful employment 
during the period from April 25 to September 3, 1996.


CONCLUSIONS OF LAW

1.  An increased evaluation to 60 percent disabling, but not 
more, is warranted for the period from April 25 to September 
3, 1996, for the veteran's post-operative bone cyst of the 
left femur with avascular necrosis and post-operative bone 
graft.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5255 (1999).

2.  A total disability evaluation due to individual 
unemployability resulting from the veteran's service-
connected disabilities for the period from April 25 to 
September 3, 1996, is warranted.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision of June 1976, the RO granted service 
connection for post-operative surgery for a bone cyst of the 
left femur.  This disorder was evaluated as 10 percent 
disabling under the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 5255.  The award was made 
effective from May 1975.  This award was confirmed and 
continued in rating decisions of February 1981, April 1981, 
November 1981, January 1983 and August 1995.

In May 1996, the veteran filed a claim for an increased 
evaluation of his left femur disorder.  He asserted that a 
recent VA magnetic resonance image (MRI) had noted that this 
left femur had significantly worsened and required future 
surgery.  The veteran also requested "convalescent pay" 
based on his allegation that he had been unable to work for 
"quite some time."  VA outpatient records dated from April 
to May 1996 were associated with the veteran's claims file in 
June 1996.  In late April 1996, the veteran complained of 
left hip pain that had recently become worse.  An X-ray study 
of the left hip was noted to reveal minimal degenerative 
joint disease and scarring from a Jewett nail.  The veteran 
was given an MRI of the left hip in May 1996.  The results 
included a low intensity signal in the left femoral head 
where a previous fracture had occurred.  It was opined by the 
reviewer that this indicated avascular necrosis.  There was 
also mild joint effusion and some fluid in the track of a 
previously inserted nail.  A subsequent outpatient record 
dated in May 1996 referred the veteran for possible surgery.

By rating decision of June 1996, the RO granted an increase 
evaluation for the veteran's left femur disorder to 20 
percent disabling that was made effective from April 25, 
1996.  The effective date was the same date as the VA 
outpatient record on which the veteran complained of having 
increased hip pain.  It was determined that the medical 
evidence of record fit the diagnostic criteria for a moderate 
hip disability under Diagnostic Code 5255.  

In July 1996, the veteran filed an NOD in which he claimed 
that the evidence since April 1996 indicated a marked 
disability with his left hip.  In October 1996, the veteran 
informed the RO that he had undergone left hip surgery at a 
local VA medical center the previous month.  The RO 
incorporated the veteran's September 1996 hospitalization 
records into his claims file in December 1996.  His medical 
history consisted of a left femoral neck cyst that was 
treated with a Jewett nail in 1973 and the nail was 
subsequently removed in 1980.  It was noted that the MRI of 
"April 1996" had demonstrated Stage IV avascular necrosis 
of the left femoral head.  The veteran was hospitalized to 
undergo free vascularized fibular grafting.  Range of motion 
studies were conducted on the left hip which found flexion 
from 0 to 80 degrees, abduction to 30 degrees, external 
rotation to 10 degrees, and internal rotation to 30 degrees.  
All motor strength in the left lower extremity was reported 
to be at least 4+ out of 5.  Sensation was intact in this leg 
to light touch.  His posterior tibial pulses were 2+ and his 
dorsalis pedis pulses were 1+.  The surgical procedure was 
performed and the veteran was later released with a diagnosis 
of avascular necrosis of the left hip.  

The veteran submitted a claim for TDIU in January 1997.  He 
claimed that he had worked as a mechanic until 1996.  
However, in a written statement received in March 1997, the 
veteran noted that his only employment in 1996 was with a 
cable company.  In a VA Form 1-9, submitted by the veteran in 
May 1997, he claimed that his left femur disorder had 
prevented him from working as a mechanic.  A VA outpatient 
record dated in June 1997 was associated with the claims file 
the following month.  This record noted follow-up treatment 
for the veteran's left hip surgery.  The examiner provided 
the following opinion:

[The veteran] is currently unable to work 
as [a] cable installer and may need 
further surgery soon.  (This may be a 
permanent disability).  He has been 
unable to work since [March 1996 
secondary to] hip problem.

A response from a forklift repair company received in July 
1997 reported that the veteran had last worked as a mechanic 
for this company in October 1995.  It was noted that the 
veteran had lost approximately four months of time during his 
last twelve months of employment due to his disability.  This 
employer failed to provide the reasons for the veteran's 
termination.  The RO sent a letter in June 1997 to the 
identified cable company that the veteran had claimed to have 
worked for in 1996.  A memorandum dated in August 1997, 
however, indicated that the RO had failed to receive a 
response from this company.

By rating decision of February 1998, the RO granted increased 
evaluations for the veteran's left femur disorder.  It was 
determined that the veteran was entitled to a 20 percent 
evaluation from April 25, 1996 to September 3, 1996; a total 
disability evaluation for purposes of convalescence pursuant 
to 38 C.F.R. § 4.30 from September 4, 1996, to June 30, 1997; 
and an 80 percent schedular evaluation effective from July 
1997 under Code 5255.  It was also found that the veteran was 
entitled to TDIU effective from July 1, 1997.

A VA orthopedic examination was provided to the veteran in 
October 1997.  He claimed that he had done "construction 
type work" in the past and had been unable to work since 
March 1996.

As noted above, the Board remanded this case in July 1999 so 
that the RO could provide a SOC on the issue of an increased 
evaluation for the veteran's left femur disorder.  Such an 
SOC was issued to the veteran in August 1999.  The RO 
determined that the objective evidence of record for the 
period from April to September 1996 failed to note findings 
that would meet the schedular criteria under Code 5255 for a 
marked left hip disability.  It was also found that the 
veteran was able to work until the time of his surgery in 
September 1996.

The veteran submitted a substantive appeal (VA Form 9) in 
late August 1999.  He claimed that his treating physician had 
prescribed a "very strong" steroid in March 1996 for his 
left hip complaints and told him not to return to work.  The 
veteran alleged that he was instructed stay on complete bed 
rest because of the severity of his left femur disorder.  He 
contended that these circumstances entitled him to a 80 
percent schedular evaluation and TDIU effective from April 
1996.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  

The applicable schedular criteria are as follows:

Code 5250.  Hip, ankylosis of:
Favorable, in flexion at an angle between 
20 degrees and 40 degrees, and slight 
adduction or abduction; rate as 60 
percent disabling.

Code 5251.  Thigh, limitation of 
extension of:
Extension limited to 5 degrees; rate as 
10 percent disabling.

Code 5252.  Thigh, limitation of flexion 
of:
Flexion limited to 10 degrees; rate as 40 
percent disabling.
Flexion limited to 20 degrees; rate as 30 
percent disabling.
Flexion limited to 30 degrees; rate as 20 
percent disabling.

Code 5253.  Thigh, impairment of:
Limitation of abduction of, motion lost 
beyond 10 degrees; rate as 20 percent 
disabling.

Code 5254.  Hip, flail joint; rate as 80 
percent disabling.

Code 5255.  Femur, impairment of:
Fracture of shaft or anatomical neck of:
With nonunion, with loose motion 
(spiral or oblique fracture); rate 
as 80 percent disabling.

With nonunion, without loose motion, 
weightbearing preserved with aid of 
brace; rate as 60 percent disabling.

Fracture of surgical neck of, with false 
joint; rate as 60 percent disabling.

Malunion of:
With marked knee or hip disability; 
rate as 30 percent disabling.

With moderate knee or hip 
disability; rate as 20 percent 
disabling.

38 C.F.R. Part 4.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Normal range of motion in a hip joint is 
from 0 to 125 degrees flexion and from 0 to 45 degrees 
abduction.  38 C.F.R. § 4.71, Plate II.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The objective medical evidence indicates that at the time of 
the veteran's claim for an increased evaluation in late April 
1996 he had severe avascular necrosis of his left femoral 
head resulting in significant pain.  Radiological studies 
found degenerative joint disease and joint effusion in the 
left hip.  Range of motion testing prior to his surgery in 
September 1996 revealed that motion in the left hip was half 
of the normal range.  It is significant that this study 
failed to report the degree that pain, weakness, or 
fatigability interfered with movement in the left hip.  It 
reasonably can be assumed that if such factors were 
considered, his left hip motion would have been found to be 
even further reduced.  Based on the severity of the veteran's 
left femur necrosis, the Board finds that he is entitled to a 
higher evaluation than 20 percent disabling.  As this 
particular disease entity does not have a specific diagnostic 
criteria under which it can be rated, it must be evaluated by 
analogy pursuant to 38 C.F.R. § 4.20.  

A review of the criteria evaluating left femur/hip disorders 
and based on the severity of the veteran's necrosis, it is 
found that the most analogous rating would be a 60 percent 
evaluation under Code 5255 for a fracture of the surgical 
neck.  A higher evaluation under Code 5255 is not warranted, 
as there is no evidence of nonunion of the femur bone.  An 80 
percent evaluation under Code 5254 is also not warranted, as 
there was no objective findings of a flail joint.  

It was claimed by the veteran that his treating physicians 
had told him in April 1996 that he could no longer work due 
to his left femur disorder.  This instruction is apparently 
confirmed in the comments by his treating physician in the 
outpatient record dated in June 1997 that reported that the 
veteran had been unable to work since March 1996.  As noted 
above, the veteran was entitled to a 60 percent evaluation 
for his left femur disorder from April 25, 1996, and there is 
an objective medical opinion of record finding the veteran 
unable to work from at least that date due to the service-
connected disorder.  Thus, he is entitled to TDIU pursuant to 
38 C.F.R. § 4.16(a).

Based on the above analysis, it is determined that the 
veteran's service-connected left femur disorder, for the 
period from April 25 to September 3, 1996, was characterized 
by severe avascular necrosis, severe pain, marked limitation 
of motion of the hip joint, degenerative joint disease, and 
mild joint effusion.  These symptoms prohibited the veteran 
from obtaining substantially gainful employment.  Therefore, 
he is entitled to a 60 percent schedular evaluation under 
Code 5255 and TDIU under 38 C.F.R. § 4.16(a) starting on 
April 25, 1996.  


ORDER

An increased schedular evaluation to 60 percent disabling for 
the period from April 25 to September 3, 1996, for post-
operative bone cyst of the left femur with avascular necrosis 
and post-operative bone graft is granted; subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.

A total disability evaluation due to individual 
unemployability resulting from the veteran's service-
connected disabilities for the period from April 25 to 
September 3, 1996, is granted; subject to the applicable 
criteria pertaining to the payment of veterans' benefits.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

